DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-19 are rejected.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites the limitation “an optional mixer” in line 8 and “optional mixer” in line 10.  These limitations make the claim indefinite because it is not clear if the mixer is actually being claimed.
  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 2002/0070165) in view of Takayanagi (US 2007/0116790).
	With respect to claim 1, Schmidt discloses a system for the purification and recovery of gelatin, as shown in Fig. 1, having: a dissolution/separation vessel (heated accumulator, see paragraph 0020, waste material is heated) for receiving and melting the gel-mass-containing waste material recovered under conditions that provide an oil phase and a non-oil phase of said molten waste material (see paragraphs 0021-0022, the oil phase is the non-aqueous layer and the non-oil phase is the aqueous layer); transporting the non-oil phase from the heated accumulator to a location to be combined with fresh encapsulating material to provide a combined encapsulating material for use in encapsulating additional product from a same lot of the product encapsulated in the encapsulation process (see paragraph 0018, the gelatin waste is available for reuse; and paragraph 0053, the filtrate is returned to gelatin mass manufacturing).
	Schmidt lacks mangle rolls to retrieve the gel-mass-containing waste material from said encapsulation process; at least one pump; and a controller for controlling the system for recovering the gel-mass.
	With respect to the mangle rolls to retrieve the gel-mass-containing waste material from said encapsulation process: Takayanagi discloses a soft capsule manufacturing apparatus 1, as shown in Fig. 2, having a rollers 382, 37 (mangle rolls), as shown in Fig. 2, in order to transfer a gelatin sheet 13 to a capsule forming part 3 (see paragraph 0053).  It would have been obvious to one of ordinary skill in the art to provide the system disclosed by Schmidt with mangle rolls, as taught by Takayanagi, in order to transfer the gelatin to the vessel (see paragraph 0053 of Takayanagi) and since Schmidt teaches that the waste gelatin is transferred to the vessel (see paragraph 0020 of Schmidt).
	With respect to the at least one pump; and a controller for controlling the system for recovering the gel-mass: Schmidt teaches that the gelatin waste is reused and/or returned to the manufacturing process (see paragraphs 0018 and 0053).  It would have been obvious to one of ordinary skill in the art to provide the system disclosed by Schmidt with a pump, as claimed by applicant, in order to transfer the gel from one place to another, and since the use of a pump is common in the art.  Furthermore, it would have been obvious to one of ordinary skill in the art to provide the system disclosed by Schmidt with a controller, as claimed by applicant, since the use of a controller is common in the art, and since one of ordinary skill would recognize to use a controller in order to make the system more efficient.

	With respect to claim 2, Schmidt discloses a mixer (see paragraph 0020, vessel is provided with a stirrer).

	With respect to claim 3, Schmidt as modified by Takayanagi lacks wherein the mangle rolls are configured as sanitary mangle rolls.  However, this would have been obvious in order to avoid contamination of the gel.

	With respect to claim 4, Schmidt as modified by Takayanagi lacks at least one moisture sensor to detect a water content of the mixed gel-mass.  Schmidt teaches the use of a sight glass to see the separation of the lower aqueous layer from the upper non-aqueous layer (see paragraph 0024 of Schmidt).  It would have been obvious to one of ordinary skill in the art to provide the system disclosed by Schmidt as modified by Takayanagi with a moisture sensor, as claimed by applicant, in order to accurate detect water and automate the process.

	With respect to claim 5, Schmidt discloses a water dosing system configured for adding water to the mixed gel-mass (see paragraph 0020, water is added to vessel).

	With respect to claim 6, Schmidt discloses wherein the heated accumulator is configured to receive the gel-mass-containing waste material at a first end of said accumulator and separate the molten waste material into the oil phase and non-oil phase at a second end of said accumulator (see paragraph 0023).

	With respect to claim 7, Schmidt discloses a displacement liquid system for providing a displacement liquid to the heated accumulator to facilitate melting and separation of air and the oil phase and non-oil phase (see paragraph 0020, water is added).

	With respect to claim 8, Schmidt as modified by Takayanagi discloses at least one sensor to detect separation levels of the oil phase and the non-oil phase in the heated accumulator and wherein the at least one sensor is selected from a capacitance sensor, a pressure sensor, buoyancy sensor, differential thermal sensor, and a conductivity sensor (see paragraph 0040 of Takayanagi).

	With respect to claim 9, Schmidt as modified by Takayanagi discloses wherein the mangle rolls 382 comprise a pair of knurled cylinders, as shown in Fig. 2 of Takayanagi.

	With respect to claim 10, Schmidt as modified by Takayanagi discloses wherein the mangle rolls 382 employ sealed bearings, as shown in Fig. 2 of Takayanagi.

	With respect to claim 11, Schmidt as modified by Takayanagi discloses wherein the system includes only a single pair of mangle rolls 382, as shown in Fig. 2 of Takayanagi.

	With respect to claim 12, Schmidt as modified by Takayanagi discloses wherein the system includes more than one pair of mangle rolls 382, 37, as shown in Fig. 2 of Takayanagi.  

	With respect to claim 13, Schmidt as modified by Takayanagi discloses wherein the mangle rolls 37 include meshing curvilinear and elongated teeth configured to engage one another to grasp the gel mass-containing waste material therebetween, as shown in Fig. 4 of Takayanagi.

	With respect to claim 14, Schmidt as modified by Takayanagi discloses a gel supply 11 for supplying the fresh encapsulating material, as shown in Fig. 2 of Takayanagi.  Schmidt as modified by Takayanagi lacks a second mixer at the location for combining the mixed gel-mass with the fresh encapsulating material; and a pump for pumping the fresh encapsulating material from the gel supply to the second mixer.  However, these would have been obvious to one of ordinary skill in the art in order to mix the gel and transfer the gel and since this is considered to be a duplication of parts, and the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  (See In re Harza, 274 F. 2d 669, 124 USPQ 378 (CCPA 1960)).

	With respect to claim 15, Schmidt discloses wherein the heated accumulator is configured to melt the gel-mass containing waste material at a temperature in a range of from about 45°C to about 90°C and at a reduced pressure lower than one atmosphere (see paragraph 0020 of Schmidt).

	With respect to claim 16, Schmidt discloses one of a fractional distillation apparatus, a short path distillation apparatus and a reverse osmosis apparatus for recovering lubricating oil from the oil phase (see paragraph 0025 of Schmidt).

	With respect to claim 17, Schmidt discloses a filter for filtering the non-oil phase (see paragraph 0036 of Schmidt).

	With respect to claim 18, Schmidt discloses wherein the filter is configured to perform a filtration step selected from pressure filtration, hot filtration and diafiltration (see paragraph 0037 of Schmidt).

With respect to claim 19, Schmidt discloses to feed the recovered gel-mass to an encapsulation step in a manner which ensures that the recovered gel-mass is present in only a portion of a capsule shell formed in said encapsulation step (see paragraph 0018, the gelatin waste is available for reuse; and paragraph 0053, the filtrate is returned to gelatin mass manufacturing).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778